HARRIS, Judge,
concurring specially:
I concur in so much of the majority opinion that holds that the reason for departure is proper. Clearly, under existing law, it is proper for the trial court to depart on the basis of criminal convictions which cannot be scored as “prior record.” Manning v. State, 452 So.2d 136 (Fla. 1st DCA 1984). This includes convictions for offenses committed after the subject offenses but before the sentence. Prince v. State, 461 So.2d 1015 (Fla. 4th DCA 1984); Safford v. State, 488 So.2d 141 (Fla. 5th DCA 1986), and Wichael v. State, 567 So.2d 549 (Fla. 5th DCA 1990).
*1363Having determined that the ground for departure is appropriate, we have exhausted our jurisdiction. The legislature has removed from our responsibility and authority the consideration of the extent of the departure. Section 921.001(5), Florida Statutes (1993).
I would simply affirm.